Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 8 December 1772: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


De Londres, 8 Décembre 1772.
Lorsque les verres sont rangés sur le fuseau horisontal, ou pour me servir de votre expression, enfilés, et que chacun est arrêté à demeure, on voit la totalité du plus grand verre qui est tout à l’extrêmité à main gauche; le suivant entrant dans le premier ne montre qu’environ un pouce de sa bordure qui s’avance en-dehors du bord du plus grand; ainsi successivement chaque verre contenu déborde le verre contenant, laissant par ce moyen à découvert une bordure sur laquelle on peut appuyer le doigt. Les verres ne se touchent pas l’un l’autre, mais ils sont trop serrés pour laisser passer le doigt entre deux, de sorte que la bordure intérieure n’est pas susceptible de frottement. On applique le doigt à plat sur la bordure du plus grand verre, sur le bord du plus petit, en partie sur la bordure et en partie sur le bord des verres des grandeurs intermédiaires. Il n’y a que l’expérience qui puisse bien instruire en pareil cas, parce que les différens verres demandent à être touchés différemment: les uns un peu plus sur le bord, et les autres un peu plus sur la bordure. Il ne faut qu’une heure ou deux d’exercice pour apprendre cela.
Je fais graver une figure de l’Armonica, et je compte pouvoir vous l’envoyer bientôt.
